McGuireWoods LLP One James Center 901 East Cary Street Richmond, VA 23219-4030 Phone: 804.775.1000 Fax: 804.775.1061 www.mcguirewoods.com Martin B. Richards Direct: 804.775.1029 mrichards@mcguirewoods.com Direct Fax: 804.698.2147 January 20, 2011 VIA EDGAR Duc Dang, Senior Counsel U.S. Securities and Exchange Commission Division of Corporation Finance 100 F. Street, N.E. Washington, D.C. 20549 Apple REIT Ten, Inc. File No. 333-168971 Dear Mr. Dang: Enclosed please find marked pages to the registration statement for Apple REIT Ten, Inc. (the Company). The revisions reflected on the enclosed pages are in response to the oral comments we received from you telephonically on January 14, 2011. The additional disclosure and modifications on the selected pages were included in the Companys final prospectus which was filed under Rule 424(b)(3) on January 20, 2011. Any questions concerning this letter may be directed to the undersigned at (804) 775-1029 or to David F. Kurzawa at (804) 775-7471. Very truly yours, /s/ Martin B. Richards Atlanta | Baltimore | Brussels | Charlotte | Charlottesville | Chicago | Jacksonville | London | Los Angeles New York | Norfolk | Pittsburgh | Raleigh | Richmond | Tysons Corner | Washington, D.C. | Wilmington
